SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549-1004 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF For the Quarter Ended March31, Commission File Number 1-10515 JMAR TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 68-0131180 (I.R.S. employer identification number) 10905 Technology Place San Diego, CA 92127 (858)946-6800 (Address, including zip code and telephone number including area code of registrant’s principal executive office) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12months, and (2)has been subject to such filing requirements for at least the past 90days. Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer” and “large accelerated filer” in Rule12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer o Non-accelerated filer oSmaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes oNo þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date (May 15, 2008). Common Stock, $.01 par value: 53,877,059 shares INDEX ( Page # PART I. FINANCIAL INFORMATION Item1. Financial Statements: Consolidated Balance Sheets — March 31, 2008 (unaudited) and December 31, 2007 2 Consolidated Statements of Operations (unaudited) — Three months ended March 31, 2008 and 2007 3 Consolidated Statements of Cash Flows (unaudited) — Three months ended March 31, 2008 and 2007 4 Notes to Consolidated Financial Statements (unaudited) 5 Item2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item3. Quantitative and Qualitative Disclosures About Market Risk 22 Item4. Controls and Procedures 22 PART II. OTHER INFORMATION Item1. N/A Item1A. Risk Factors 23 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item3. N/A Item4. Submission of Matters to a Vote of Security Holders 24 Item5. N/A Item6. Exhibits 24 PART I — FINANCIAL
